DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on December 5, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the corner bracket" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the loop" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the corner bracket" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 depends from dependent claim 4, and is thus also rendered indefinite.
Claim 15 recites the limitation "the corner bracket" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the loop" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the corner bracket" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable   over Matthews et al. (US 5,458,079) in view of Liu (US 9,279,268) and Foiles                    (US 6,769,379).
Matthews et al. discloses a portable hunting blind for a boat, as shown in  Figures 1-9, which is comprised of an upper frame, defined as Part #40, where the left or port side of a boat, defined as Part #12, is considered to be a front side brace, defined as Part #44, of said upper frame, as shown in Figure 1, said upper frame being further comprised of a pair of U-shaped end braces, defined as Parts #54 and 56, which connect with said front side brace and a rear side brace, defined as Part #44, four legs, defined as Parts #20a, 20b, 22a and 22b, that are connected to said front and rear side braces, where each leg comprises a blind collapsing mechanism for allowing said legs to collapse into a collapsed position, as shown in Figure 5, or extend into an upright position, as shown in Figures 1 and 3, and a blind top having a front top brace, defined as Part #62, and a rear top brace, defined as Part #64, that are pivotally mounted to center brackets, defined as Part #66, which are mounted to said end braces, as shown in Figure 1.  Said portable hunting blind is mounted to said boat, as shown in Figure 1.  A cover or skirt, defined as Part #18, is suspended from said upper frame so as to camouflage persons who are hunting from said boat, as shown in Figures 8-9.  A top cover, also defined as Part #18, is mounted over said blind top for concealing said persons from above, as shown in Figure 7.
Matthews et al., as set forth above, discloses all of the features claimed except for the use of an upper frame with legs having a spring mounted to a front side brace and a rear side brace to allow said legs to collapse or extend, a blind top with a front top brace that is thrown over a rear top brace to provide an open top at a front side of said hunting blind, and a blind top in the form of a see-through mesh.
Liu discloses a hunting blind framework structure, as shown in Figures 2-5, which includes four legs, each defined as Part #3, that are connected to front and rear side braces, each defined as Part #21, where each leg comprises a blind collapsing mechanism in the form of a spring, defined as Part #7, that is mounted to said front and rear side braces to allow said legs to collapse into a collapsed position, as shown in Figure 3, or extend into an upright position, as shown in Figure 2.
Foiles discloses a boat hunting blind, as shown in Figures 1-13, which includes a blind top having a front top brace, defined as Part #42, and a rear top brace, defined as Part #64, where said front top brace is configured to be thrown back over said rear top brace to allow an open top at a front side of said hunting blind, as shown in Figures 4-6.  Said hunting blind also includes a cover or skirt, defined as Part #34 and 70, which can be formed from a woven or non-woven mesh material, as described in lines 10-11 of column 5.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a hunting blind frame with legs having a spring to allow said legs to collapse or extend from said frame, as taught by Liu, and a hunting blind frame with a blind top having a front top brace that is configured to be thrown back over a rear top brace to allow an open top at a front side of said hunting blind, where said blind top includes a cover made from mesh material, as taught by Foiles, in combination with the hunting blind for a boat as disclosed by Matthews et al. for the purpose of providing a boat hunting blind with means to facilitate collapsing or extending legs that are attached to a supporting frame, means to provide a boat hunting blind with an unobstructed open front top side to facilitate hunting from said boat, and a mesh cover or skirt that allows persons in said boat to see through said cover or skirt for better visibility.

Allowable Subject Matter
Claims 13, 14 and 17-22 are allowed.
Claims 2 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Belcher (US 7,063,035), Cripe (US 5,615,633) and Sutherland (US 4,070,722) disclose various boat hunting blinds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 23, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617